Exhibit 10.63

AMENDMENT TO THE

PEPSICO PENSION EQUALIZATION PLAN

The PepsiCo Pension Equalization Plan documents for the 409A Program and
Pre-409A Program are hereby amended as set forth below, effective as of
January 1, 2011.

 

1.

Section 3.2 of the document for the 409A Program is amended in its entirety to
read as follows:

“3.2 Service: A Participant’s entitlement to a Pension and to a Pre-Retirement
Spouse’s Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service. Subject to the last sentence of this
Section 3.2, a Participant’s period of Service shall be determined under Article
III of the Salaried Plan. If a Participant’s period of Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan. Effective as of January 1, 2011, a Participant’s
period of Service shall be determined under Article III of the Salaried Plan,
except that the provision, which disregards for certain purposes the
pre-transfer Service of certain inpats who transfer to the United States, shall
not apply.”

 

2.

Section 3.3 of the document for the 409A Program is amended in its entirety to
read as follows:

“3.3 Credited Service: Subject to the next two sentences, the amount of a
Participant’s Pension and a Pre-Retirement Spouse’s Pension shall be based upon
the Participant’s period of Credited Service, as determined under Article III of
the Salaried Plan. If a Participant’s period of Credited Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan. Effective as of January 1, 2011, a Participant’s
period of Credited Service shall be based upon the Participant’s Credited
Service determined under Article III of the Salaried Plan, except that the
provision, which disregards the pre-transfer Credited Service of certain inpats
who transfer to the United States, shall not apply.”

 

3.

Section 4.7 is amended in its entirety to read as follows:



--------------------------------------------------------------------------------

“4.7. Vesting. Subject to Section 8.7, a Participant shall be fully vested in,
and have a nonforfeitable right to, his Accrued Benefit at the time he becomes
fully vested in his accrued benefit under the Salaried Plan.”

 

4.

Section 5.1 is amended by adding the inserting the following language
immediately before subsection (a):

“Subject to Section 8.7, a Participant’s 409A Pension shall be determined as
follows –”

 

5.

A new Section 7.5 is added to the documents for the 409A Program and Pre-409A
Program to read as follows:

“7.5 Limitations on Actions. Effective for claims and actions filed on or after
January 1, 2011, any claim filed under Article VIII and any action filed in
state or federal court by or on behalf of a former or current Employee,
Participant, beneficiary or any other individual, person or entity
(collectively, a “Petitioner”) for the alleged wrongful denial of Plan benefits
or for the alleged interference with or violation of ERISA-protected rights must
be brought within two years of the date the Petitioner’s cause of action first
accrues. For purposes of this subsection, a cause of action with respect to a
Petitioner’s benefits under the Plan shall be deemed to accrue not later than
the earliest of (i) when the Petitioner has received the calculation of the
benefits that are the subject of the claim or legal action (ii) the date
identified to the Petitioner by the Plan Administrator on which payments shall
commence, or (iii) when the Petitioner has actual or constructive knowledge of
the facts that are the basis of his claim. For purposes of this subsection, a
cause of action with respect to the alleged interference with ERISA-protected
rights shall be deemed to accrue when the claimant has actual or constructive
knowledge of the acts that are alleged to interfere with ERISA-protected rights.
Failure to bring any such claim or cause of action within this two-year time
frame shall preclude a Petitioner, or any representative of the Petitioner, from
filing the claim or cause of action. Correspondence or other communications
following the mandatory appeals process described in Section 7.3 shall have no
effect on this two-year time frame.”

 

6.

A new Section 7.6 is added to the documents for the 409A Program and Pre-409A
Program to read as follows:

“7.6 Restriction on Venue. Any claim or action filed in court or any other
tribunal in connection with the Plan by or on behalf of a Petitioner (as defined
in Section 7.5 above) shall only be brought or filed in the United States
District Court for the Southern District of New York, effective for claims or
actions filed on or after January 1, 2011.”

 

2



--------------------------------------------------------------------------------

7.

The following is inserted into the document for the 409A Program as new
Section 8.7, and the existing Section 8.7 is renumbered as Section 8.8:

“8.7 Section 457A. To avoid the application of Code section 457A (“Section
457A”) to a Participant’s Pension, the following shall apply to a Participant
who transfers to a work location outside of the United States to provide
services to a member of the PepsiCo Organization that is neither a United States
corporation nor a pass-through entity that is wholly owned by a United States
corporation (“Covered Transfer”):

(a)    The Participant shall automatically vest in his or her Pension as of the
last business day before the Covered Transfer;

(b)    From and after the Covered Transfer, any benefit accruals or other
increases or enhancements to the Participant’s Pension relating to –

(1)    Service, or

(2)    The attainment of a specified age while in the employment of the PepsiCo
Organization (“age attainment”),

(collectively, “Benefit Enhancement”) will not be credited to the Participant
until the last day of the Plan Year in which the Participant renders the Service
or has the age attainment that results in such Benefit Enhancement, and then
only to the extent permissible under subsection (c) below at that time; and

(c) The Participant shall have no legal right to (and the Participant shall not
receive) any Benefit Enhancement that relates to Service or age attainment from
and after the Covered Transfer to the extent such Benefit Enhancement would
constitute compensation that is includable in income under Section 457A.

Notwithstanding the foregoing, subsections (a) above shall not apply to a
Participant who has a Covered Transfer if, prior to the Covered Transfer, the
Company provides a written communication (either to the Participant
individually, to a group of similar Participants, to Participants generally, or
in any other way that causes the communication to apply to the Participant –
i.e., an “applicable communication”) that these subsections do not apply to the
Covered Transfer in question. Subsection (b) shall cease to apply as of the
earlier of – (i) the date the Participant returns to service for a member of the
PepsiCo Organization that is a United States corporation or a pass-through
entity that is wholly owned by a United States corporation, or (ii) the
effective date for such cessation that is stated in an applicable
communication.”

 

3



--------------------------------------------------------------------------------

PEPSICO, INC.

By:

 

/s/ Cynthia M. Trudell

 

Cynthia M. Trudell

Senior Vice President, Human Resources

Chief Personnel Officer

 

Date:  December 16, 2010

 

APPROVED:

By:

 

/s/ Stacy L. DeWalt

 

Stacy L. DeWalt

Employee Benefits Counsel

Law Department

 

Date: November 30, 2010

 

4